Exhibit 10.3
 
 
MID-STATE CAPITAL CORPORATION 2006-1 TRUST
as Issuer
and
THE BANK OF NEW YORK MELLON
(formerly known as The Bank of New York)
as Indenture Trustee
SUPPLEMENT NO. 1
Dated October 28, 2010
to the
INDENTURE
Dated November 2, 2006
Relating to
$146,787,000 5.787% Asset-Backed Notes, Class A
$45,005,000 6.083% Asset-Backed Notes, Class M-1
$32,542,000 6.742% Asset-Backed Notes, Class M-2
$32,542,000 8.311% Asset-Backed Notes, Class B
 
 

 



--------------------------------------------------------------------------------



 



          SUPPLEMENT No. 1, dated October 28, 2010 (the “Supplement”), to the
Indenture, dated November 2, 2006 (the “Indenture”), between MID-STATE CAPITAL
CORPORATION 2006-1 TRUST, as issuer (the “Issuer”), and THE BANK OF NEW YORK
MELLON (formerly known as The Bank of New York), as indenture trustee (the
“Indenture Trustee”).
          WHEREAS, Section 2.07 of the Indenture restricts the transfer of the
Notes to a person the transferor reasonably believes after due inquiry is a
“qualified institutional buyer” (a “QIB”), as such term is defined in Rule 144A
under the Securities Act of 1933, as amended, that purchases for its own account
(and not for the account of others) or as a fiduciary or agent of others (which
others are also QIBs).
          WHEREAS, the Issuer has indicated that it desires the ability to also
permit transfers of Notes to (i) “Institutional Accredited Investors”, as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D, or (ii) the Grantor
(as defined in the Indenture) or affiliates of the Grantor.
          WHEREAS, in order to accommodate the request of the Issuer above, the
transfer restrictions set forth in the Indenture are required to be modified.
          WHEREAS, Section 9.01(4) of the Indenture provides that, without the
consent of the Holders of any Notes, the Issuer and the Indenture Trustee may
enter into an indenture or indentures supplemental thereto in order to make any
other provisions with respect to matters or questions arising under the
Indenture, which are not materially inconsistent with the other provisions of
the Indenture, provided that such action does not adversely affect in any
material respect the interests of the Holders of the Notes.
          WHEREAS, the Issuer and the Indenture Trustee desire to amend the
Indenture as set forth in this Supplement.
          NOW THEREFORE, in consideration of the mutual agreements herein
contained, the Issuer and the Indenture Trustee agree as follows:
          All terms used in this Supplement which are defined in the Indenture,
either directly or by reference therein, have the meanings assigned to them
therein, except to the extent such terms are defined or modified in this
Supplement or the context clearly requires otherwise.
          Section 1. Amendment to Section 1.01.
          (a) Section 1.01 of the Indenture is hereby amended by adding the
following definition in its proper alphabetical order:
“Institutional Accredited Investor”: As defined in Rule 501(a)(1), (2), (3) or
(7) of Regulation D.
          Section 2. Amendment to Section 2.07.

-1-



--------------------------------------------------------------------------------



 



          (a) The tenth paragraph of Section 2.07 is hereby amended in its
entirety by deleting it and replacing it with the following:
“No transfer, sale, pledge or other disposition of any Notes or any beneficial
interests in any Notes shall be made unless (I) such disposition is to a Person
the transferor reasonably believes after due inquiry is (a) a QIB, (b) an
Institutional Accredited Investor or (c) the Grantor or an affiliate of the
Grantor, in each case that purchases for its own account (and not for the
account of others) or as a fiduciary or agent of others (which others are also
QIBs or Institutional Accredited Investors, as the case may be) or (II) the
transfer, sale or pledge is in a transaction otherwise exempt from the
registration requirements of the Securities Act, in which case (a) the Indenture
Trustee shall require that both the prospective transferor and the prospective
transferee certify to the Indenture Trustee, the Servicer and the Grantor in
writing the facts surrounding such transfer, which certification shall be in
form and substance satisfactory to the Indenture Trustee and the Grantor and
(b) the Indenture Trustee shall require a written Opinion of Counsel (which will
not be at the expense of the Grantor, the Servicer or the Indenture Trustee)
satisfactory to the Grantor, the Servicer and the Indenture Trustee to the
effect that such transfer will not violate the Securities Act. In any case, the
transfer, sale, pledge or other disposition of the Notes must be accordance with
any applicable securities laws of any state of the United States. In the event
of any such transfer of a Note that is a definitive physical Note, the Indenture
Trustee shall require the transferor to execute a transferor certificate (in
substantially the form attached hereto as Exhibit F) and the transferee to
execute an investment letter (in substantially the form attached hereto as
Exhibit G) certifying to the Grantor and the Indenture Trustee the facts
surrounding such transfer, which investment letter shall not be an expense of
the Indenture Trustee or the Grantor. Notes to be transferred to Institutional
Accredited Investors that are not QIBs in accordance with this Section 2.07
shall be issuable only in one or more registered, definitive physical notes.”
          Section 3. Amendment of Exhibits to the Indenture.
          (a) Exhibit A, Exhibit B, Exhibit C and Exhibit D of the Indenture are
hereby amended by replacing the 2nd and 3rd paragraphs of the first page of each
such Exhibit with the following:
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES OR BLUE SKY
LAWS OF ANY STATE IN THE UNITED STATES OR ANY FOREIGN SECURITIES LAWS. EXCEPT
FOR HOLDERS THAT ARE THE DEPOSITOR (OR ANY OF ITS AFFILIATES) OR “ACCREDITED
INVESTORS” AS DEFINED IN RULE 501(A)(1) (2), (3) OR (7) UNDER THE SECURITIES ACT
(“INSTITUTIONAL ACCREDITED INVESTORS”). BY ITS ACCEPTANCE OF THIS NOTE THE
HOLDER OF THIS NOTE IS DEEMED TO REPRESENT TO THE DEPOSITOR AND THE INDENTURE
TRUSTEE THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”) AND IS ACQUIRING SUCH NOTE FOR

-2-



--------------------------------------------------------------------------------



 



ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT
FOR OTHERS (WHICH OTHERS ALSO ARE QUALIFIED INSTITUTIONAL BUYERS).
NO SALE, PLEDGE OR OTHER TRANSFER OF THIS NOTE MAY BE MADE BY ANY PERSON UNLESS
SUCH SALE, PLEDGE OR OTHER TRANSFER IS MADE TO A PERSON WHO THE TRANSFEROR
REASONABLY BELIEVES AFTER DUE INQUIRY IS (I) THE DEPOSITOR (OR ANY OF ITS
AFFILIATES), (II) A QUALIFIED INSTITUTIONAL BUYER OR (III) AN INSTITUTIONAL
ACCREDITED INVESTOR, IN EACH CASE ACTING FOR ITS OWN ACCOUNT (AND NOT FOR THE
ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE
QUALIFIED INSTITUTIONAL BUYERS OR INSTITUTIONAL ACCREDITED INVESTORS, AS THE
CASE MAY BE).
          (b) Exhibit G to the Indenture is hereby amended in its entirety by
deleting it and replacing it with the Exhibit set forth on Annex A attached
hereto.
          Section 4. Counterparts. This Supplement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.
          Section 5. Ratification of Indenture. Except as modified and expressly
amended by this Supplement, the Indenture is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.
          Section 6. Governing Law. This Supplement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed therein.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused
their names to be signed hereto by their respective officers thereunto duly
authorized, all as of the day and year first above written.

            MID-STATE CAPITAL CORPORATION
2006-1 TRUST
      By:   Wilmington Trust Company, not in its         individual capacity,
but solely as Owner        Trustee of Mid-State Capital Corporation
2006-1 Trust              By:           Authorized Officer                THE
BANK OF NEW YORK MELLON
(formerly known as The Bank of New
York), as Indenture Trustee
      By:           Authorized Signatory           

-4-



--------------------------------------------------------------------------------



 



         

             
STATE OF DELAWARE
    )      
 
    :     ss.:
COUNTY OF NEW CASTLE
    )      

          On the __ day of October, 2010, before me, a notary public in and for
said State, personally appeared __________________, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed the within instrument on behalf of Mid-State Capital Corporation 2006-1
Trust, and acknowledged to me that such trust executed it.
          IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year in this certificate first above written.
____________________________________________
Notary Public

-5-



--------------------------------------------------------------------------------



 



             
STATE OF NEW YORK
    )      
 
    :     ss.:
COUNTY OF NEW YORK
    )      

          On the _____ day of October, 2010, before me, a notary public in and
for said State, personally appeared ____________________, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person who
executed the within instrument on behalf of The Bank of New York Mellon, and
acknowledged to me that such banking corporation executed it.
          IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year in this certificate first above written.
____________________________________________
Notary Public

-6-



--------------------------------------------------------------------------------



 



ANNEX A
EXHIBIT G
FORM OF INVESTMENT LETTER
The Bank of New York Mellon
101 Barclay Street — 4W
New York, New York 10286
Mid-State Capital, LLC
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Ladies and Gentlemen:
          In connection with our proposed purchase of $___________ aggregate
principal amount of Class [A] [M-1] [M-2] [B] Asset Backed Notes, (the “Notes”)
of Mid-State Capital Corporation 2006-1 Trust (the “Trust”), we confirm that:
          1. We understand that the Notes have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be sold
except as permitted in the following sentence. We understand and agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, (x) that such Notes are being offered only in a transaction not
involving any public offering within the meaning of the Securities Act and
(y) that such Notes may be resold, pledged or transferred only (i) to Mid-State
Capital, LLC (the “Grantor”) or an affiliate of the Grantor, (ii) so long as
such Note is eligible for resale pursuant to Rule 144A under the Securities Act
(“Rule 144A”), to a person whom we reasonably believe after due inquiry is a
“qualified institutional buyer” as defined in Rule 144A (a “QIB”) or an
accredited investor (as defined in defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D) (an “Institutional Accredited Investor”), acting for its own
account (and not for the account of others) or as a fiduciary or agent for
others (which others also are QIBS or Institutional Accredited Investors, as the
case may be) to whom notice is given that the resale, pledge or transfer is
being made in reliance on Rule 144A or (iii) in a sale, pledge or other transfer
made in a transaction otherwise exempt from the registration requirements of the
Securities Act, in which case (A) the Indenture Trustee shall require that both
the prospective transferor and the prospective transferee certify to the
Indenture Trustee, the Servicer and the Grantor in writing the facts surrounding
such transfer, which certification shall be in form and substance satisfactory
to the Indenture Trustee and the Depositor and (B) the Indenture Trustee shall
require a written opinion of counsel (which will not be at the expense of the
Depositor, the Servicer or the Indenture Trustee) satisfactory to the Depositor,
the Servicer and the Indenture Trustee to the effect that such transfer will not
violate the Securities Act (the “Transfer Opinion”), in each case in accordance
with any applicable securities laws of any state of the United States. We will
notify any purchaser of the Note from us of the above resale restrictions, if
then applicable. We further understand that in connection with any transfer of
the Notes by us that the Depositor, the Servicer and the Indenture Trustee may
request, and if so requested we

-7-



--------------------------------------------------------------------------------



 



will furnish, such notes and other information as they may reasonably require to
confirm that any such transfer complies with the foregoing restrictions.
          2. We (i) are the Grantor or an affiliate of the Grantor, (ii) are a
QIB or Institutional Accredited Investor and are acquiring the Notes for our own
account (and not for the account of others) or as a fiduciary or agent for
others (which others also are QIBs or Institutional Accredited Investors) or
(iii) are providing a Transfer Opinion. We are familiar with Rule 144A under the
Securities Act and are aware that the seller of the Notes and other parties
intend to rely on the statements made herein and the exemption from the
registration requirements of the Securities Act provided by Rule 144A.
          3. We understand that the Grantor and the Initial Purchaser of the
Notes, and others will rely upon the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and we agree that if any of the
acknowledgments, representations and warranties deemed to have been made by us
by our purchase of the Notes, for our own account or for one or more accounts as
to each of which we exercise sole investment discretion, are no longer accurate,
we shall promptly notify the Grantor and the Initial Purchasers.
          4. You are entitled to rely upon this letter and you are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

            Very truly yours,

________________________________________________
(Name of Purchaser)
        By:                   Date:       

G-8